Appeal from a judgment (denominated order and judgment) of Supreme Court, Monroe County (Valentino, J.), entered June 21, 2002, which, inter alia, awarded attorney’s fees and litigation costs to defendant Democrat & Chronicle.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Supreme Court made the requisite findings and did not abuse its discretion in awarding attorney’s fees and litigation costs to defendant Democrat & Chronicle pursuant to Public Officers Law § 89 (4) (c) (see generally Matter of Alderson v New York State Coll. of Agric. & Life Sciences at Cornell Univ., 299 AD2d 640 [2002]; Matter of Todd v Craig, 266 AD2d 626 [1999], lv denied 94 NY2d 760 [2000]; Matter of URAC Corp. v Public Serv. Commn. of State of N.Y., 223 AD2d 906, 907 [1996]; Matter of Powhida v City of Albany, 147 AD2d 236, 238-239 [1989]). Present — Wisner, J.P., Scudder, Kehoe, Gorski and Lawton, JJ.